PATIENCE DRAKE ROGGENSACK, J.
¶ 70. {concurring). This is the first case to come before us based on a nonconsensual transfer of a nontribal member's lawsuit to tribal court pursuant to Wis. Stat. § 801.54. *659We are asked to evaluate whether the transfer to tribal court was lawful. I do not join the lead opinion of Justice N. Patrick Crooks, but rather conclude that the transfer to Oneida Tribal Court was not lawful because: (1) § 801.54 was retrospectively applied in violation of John N. Kroner's vested substantive, constitutional rights, including, but not limited to, his right of access to Wisconsin courts granted by Article I, Section 9 of the Wisconsin Constitution; and (2) the supreme court's promulgation of § 801.54, pursuant to the legislative delegation of rule-making authority in Wis. Stat. § 751.12(1), required the circuit court to make a threshold determination that the application of § 801.54 would not abridge, enlarge or modify substantive rights of litigants. Because our rule was not explicit on this point, the circuit court did not have reason to believe it must undertake this threshold determination; therefore, it was not accomplished. Accordingly, given the additional opinions filed in this case today, the court of appeals is reversed, Oneida Seven Generations' motion to transfer to tribal court is denied, and the cause is remanded to the circuit court to proceed on the merits of the pending lawsuit.1
I. BACKGROUND
¶ 71. John Kroner was employed by the Oneida Seven Generations Corporation, which is a real estate development and holding company solely owned by the Oneida Nation. During the course of his employment, Kroner served as the Chief Executive Officer (CEO) for *660Seven Generations, both on and off the Oneida Nation's reservation.
¶ 72. Kroner's employment was terminated by Seven Generations on May 7, 2008. On September 10, 2008, Kroner sued Seven Generations in Brown County Circuit Court, claiming breach of his employment contract and wrongful discharge, in violation of public policy.
¶ 73. The Oneida Nation utilizes two documents for employment-related concerns for tribal members: the "Blue Book" and the "By-laws." However, Kroner does not claim that either the Blue Book or the By-laws provides a basis for his claims because he is not a tribal member and he worked for Seven Generations, rather than the Oneida Nation. Kroner asserts that the two Oneida Nation documents are relevant solely as evidence that, as the CEO of Seven Generations, he had the expectation that he would be terminated only for cause, as would tribal members, rather than being an employee-at-will.
¶ 74. Seven Generations counters that its "Guidelines" set the terms and conditions of employment for their employees and that under the Guidelines, Kroner was an employee-at-will.
¶ 75. On April 29, 2009, Oneida Tribal Judge Winnifred L. Thomas wrote the Brown County Circuit Court, saying that the tribal court would accept jurisdiction of the pending case, if the case was transferred subsequent to the effective date of Wis. Stat. § 801.54.2 On July 8, 2010, almost two years after Kroner commenced the action in Brown County Circuit Court, *661Seven Generations moved to transfer the action to Oneida Tribal Court.
¶ 76. Kroner objected to Seven Generation's motion to transfer, claiming that the tribal court did not have jurisdiction over this case. However, on August 31, 2010, the circuit court ordered the transfer of Kroner's lawsuit to the Oneida Tribal Court.
¶ 77. Kroner appealed the transfer; the court of appeals affirmed, and we granted review.
II. DISCUSSION
A. Standard of Review
¶ 78. Statutory interpretation is a question of law for our independent review; however, we benefit from the discussions of the court of appeals and the circuit court. Richards v. Badger Mut. Ins. Co., 2008 WI 52, ¶ 14, 309 Wis. 2d 541, 749 N.W.2d 581.
¶ 79. Whether a statute is procedural or has substantive components is a question of law that we independently review, see Matthies v. Positive Safety Mfg. Co., 2001 WI 82, ¶¶ 15, 21, 244 Wis. 2d 720, 628 N.W.2d 842, as is the question of whether a statute is to be applied retrospectively or prospectively, Snopek v. Lakeland Med. Ctr., 223 Wis. 2d 288, 293, 588 N.W.2d 19 (1999).
¶ 80. Additionally, whether the application of Wis. Stat. § 801.54 affects a party's right of access to Wisconsin courts under Article I, Section 9 of the Wisconsin Constitution, and whether § 801.54 affects other substantive rights guaranteed by the United States Constitution and the Wisconsin Constitution are also legal questions for our independent review. See Wiener v. J.C. Penney Co., 65 Wis. 2d 139, 150, 222 N.W.2d 149 (1974).
*662B. Retrospective Versus Prospective Application
¶ 81. Whether Wis. Stat. § 801.54 should be applied retrospectively to claims that accrued prior to the effective date of § 801.54 remains a foundational question that was not addressed by the circuit court. As a general rule, statutes are presumed to operate prospectively. See Schulz v. Ystad, 155 Wis. 2d 574, 597, 456 N.W2d 312 (1990). On the other hand, if a statute provides specific direction that it is to be applied to all claims, without regard to when the claim accrued, generally, we would apply it retrospectively. See id. at 597-98.
¶ 82. When we consider whether to apply a statute retrospectively or prospectively, we also examine whether the statute is procedural or substantive. See id. at 597.
¶ 83. Procedural statutes address methods of enforcing rights or obligations. Id. If a statute is purely procedural or remedial in nature, we generally apply it to conduct that occurred before the effective date of the statute. See Snopek, 223 Wis. 2d at 294. However, this rule of retrospective application applies only if retrospective application would not impair or disturb vested rights. See Trinity Petroleum, Inc. v. Scott Oil Co., 2007 WI 88, ¶ 40 n.24, 302 Wis. 2d 299, 735 N.W.2d 1 (citing Gutter v. Seamandel, 103 Wis. 2d 1, 17, 308 N.W.2d 403 (1981)).
¶ 84. In contrast to procedural statutes, substantive statutes are presumed to apply prospectively. See Snopek, 223 Wis. 2d at 294. Substantive statutes create, define or regulate rights or obligations. Betthauser v. Med. Protective Co., 172 Wis. 2d 141, 147-48, 493 N.W.2d 40 (1992).
*663¶ 85. Some statutes that may appear to be procedural have substantive components. For example, in Schulz, we examined Wis. Stat. § 767.32(lm) (1989-90),3 which addressed whether child support orders may be modified. The custodial parents argued that § 767.32(lm) should be applied retrospectively because the statute was remedial or procedural, rather than substantive in nature. Schulz, 155 Wis. 2d at 597. They contended it was procedural and remedial because § 767.32(lm) prescribed the method that a circuit court was to employ when revising an order or judgment for child support. Id.
¶ 86. However, after a careful analysis of the effect of Wis. Stat. § 767.32(lm), we concluded it was a substantive law, not subject to retrospective application. Id. at 597-98. We so concluded because, prior to the enactment of § 767.32(lm), "a child support obligor had a long-standing and well-established right to petition a Wisconsin court for retroactive modification of the amount of child support due under an order or judgment for support," which the court in its discretion could grant. Id. at 598. However, because § 767.32(lm) "eliminated a child support obligor's right to petition for retroactive modification of support and thereby redefined his or her obligation with respect to accumulated support arrearages," we concluded that § 767.32(lm) was a substantive law. Id.
¶ 87. Kroner commenced this lawsuit in Brown County Circuit Court before the effective date of Wis. Stat. § 801.54; accordingly, Kroner's claim necessarily accrued prior to the effective date of § 801.54. Furthermore, Kroner's lawsuit was pending almost two years *664before Seven Generations moved to transfer the action to Oneida Tribal Court.
¶ 88. Wisconsin Stat. § 801.54 is silent in regard to whether courts should apply the statute retrospectively or prospectively. However, litigants who come within the statutory provisions for subject matter jurisdiction for contract disputes have a statutory right to avail themselves of the Wisconsin court system. See Wis. Stat. § 801.05(5)(a) and (b); see also § 801.05(l)(d) (recognizing general jurisdiction over defendants "engaged in substantial and not isolated activities within this state").
¶ 89. In addition, it has long been held that Article I, Section 9 of the Wisconsin Constitution provides a right of access to Wisconsin courts.4 See New York Life Ins. Co. v. State, 192 Wis. 404, 412, 211 N.W. 288 (1927) (concluding that Article I, Section 9 "guarantee[s] to every suitor his day in a [Wisconsin] court of competent jurisdiction to which he may present his claim for judicial relief and in which he may either win a victory or suffer a defeat according to the strength or weakness of the case which he presents"); see also Penterman v. Wis. Elec. Power Co., 211 Wis. 2d 458, 474, 565 N.W.2d 521 (1997) ("The right of access to the courts is secured by the First and Fourteenth Amendment [s]. It entitles the individual to a fair opportunity to present his or her claim.").
¶ 90. Article I, Section 9 does not grant litigants the exact remedy they desire, but rather it guarantees access to Wisconsin courts to proceed on rights and *665remedies created by constitution, statute or common law. See Doering v. WEA Ins. Group, 193 Wis. 2d 118, 130-31, 532 N.W.2d 432 (1995). This constitutional right of access to Wisconsin courts is substantive in nature. See Thomas v. Mallett, 2005 WI 129, ¶ 122 n.36, 285 Wis. 2d 236, 701 N.W.2d 523. However, the manner in which it is exercised may be affected by statutes that have both procedural and substantive components.
¶ 91. It is not uncommon for statutes to have both procedural and substantive components. For example, in Finnegan v. Wis. Patients Comp. Fund, 2003 WI 98, ¶ 31, 263 Wis. 2d 574, 666 N.W.2d 797, we explained that Wis. Stat. § 893.55 had both procedural and substantive components in regard to limitations of medical malpractice actions. A similar circumstance was addressed in our decision in Schulz, as explained above.
¶ 92. In Wisconsin courts, civil litigants who bring an action at law have the right to a jury trial, according to Article I, Section 5 of the Wisconsin Constitution, if that right existed at common law at the time of the adoption of the constitution. Village Food & Liquor Mart v. H&S Petroleum, Inc., 2002 WI 92, ¶ 12, 254 Wis. 2d 478, 647 N.W.2d 177. That constitutional provision is affirmed in Wisconsin statutes, which provide that the right to a jury trial "shall be preserved to the parties inviolate" when applicable legislative conditions are met. Wis. Stat. § 805.01.
¶ 93. Although the jury demand and fees payment are procedural mechanisms by which the right to a jury trial is executed, the right to a jury trial is a substantive right. See State ex rel. Strykowski v. Wilkie, 81 Wis. 2d 491, 523, 261 N.W.2d 434 (1978). Transfer to the Oneida Tribal Court would terminate the substantive right to a jury trial because Oneida Tribal Court does not provide *666jury trials.5 See Rules of the Oneida Tribal Judicial System, Judicial Code, Article I (2006).
¶ 94. In addition, Wisconsin courts honor the United States Constitution and the Wisconsin Constitution. See Dep't of Admin, v. WERC, 90 Wis. 2d 426, 434-35, 280 N.W.2d 150 (1979). The two constitutions provide the framework in which all Wisconsin courts must operate. See State v. Cockrell, 2007 WI App 217, ¶ 34 n.10, 306 Wis. 2d 52, 741 N.W.2d 267. This constitutional framework includes the United States Constitution's Bill of Rights and the Wisconsin Constitution's Declaration of Rights. Helgeland v. Wis. Municipalities, 2008 WI 9, ¶ 13, 307 Wis. 2d 1, 745 N.W.2d 1 (explaining that when Wisconsin courts settle disputes brought before them, they must protect the litigants' rights under the Bill of Rights and the Declaration of Rights).
¶ 95. However, as the United States Supreme Court has held, the United States Constitution is not binding on tribal courts. Plains Commerce Bank v. Long Family Land & Cattle Co., 554 U.S. 316, 337 (2008) (citing Taiton v. Mayes, 163 U.S. 376, 382-83 (1896)). As separate sovereigns antedating the Constitution, Indian tribes have "historically been regarded as unconstrained by those [federal] constitutional provisions framed specifically as limitations on federal or state authority." Santa Clara Pueblo v. Martinez, 436 U.S. 49, 56 (1978).
¶ 96. Accordingly, tribal courts are not required to undertake the protection of litigants' rights under the Bill of Rights or the Declaration of Rights. For example, both the Bill of Rights of the United States Constitution *667and the Wisconsin Constitution guarantee the separation of church and state. U.S. Const, amend. I; Wis. Const, art. I, § 18. Separation of church and state is one of the basic tenets of our democracy; however, separation of church and state is not a tenet of all tribes. Instead, tribal courts may incorporate their religious values as custom and tradition that inform tribal courts' views of the law.6
¶ 97. The incorporation of tribal religion into tribal court decisions may reasonably underlie objections from those who have chosen state courts to adjudicate disputes, when removal to tribal court has been sought. For example, in In the Matter of the Adoption of B.G.J., 111 P.3d 651 (Ka. 2005), transfer to tribal court was sought for an adoption proceeding for an Indian child who was subject to the Indian Child Welfare Act (ICWA), whereby transfer was possible under federal law.7 The child's mother, a tribal member, objected to transfer to tribal court because she did not follow the customs and the traditions of the tribe. For example, she did not practice the Drum Religion, which was practiced by most of the tribe. Id. at 654. The state court judge denied the requested transfer, and on appellate review, that exercise of discretion was upheld. Id. at 655-59.
*668¶ 98. In addition, Wisconsin appellate courts have no power to review the merits of tribal court decisions once a transfer to tribal court occurs because those decisions will be made by the courts of an independent sovereign.8 Even federal courts cannot review tribal court decisions in the usual course of federal appellate review. Nevada v. Hicks, 533 U.S. 353, 385 (2001) (Souter, J., concurring) (explaining that "there is no effective review mechanism in place to police tribal courts' decisions on matters of non-tribal law, since tribal-court judgments based on state or federal law can neither be removed nor appealed to state or federal courts"). Civil cases may be re-examined if a separate declaratory judgment action is brought in federal court that asserts that the tribal court had no subject matter jurisdiction over the claims made. Id. at 357. However, because Wisconsin stands on different footing with the Indian tribes than does the federal government, there is no state authority to overturn a tribal court decision, even when that decision is clearly wrong under state law.
¶ 99. This lack of appellate review of tribal court decisions is a significant deprivation of substantive rights for Wisconsin litigants. As Justice Kennedy recognized, "[t]he political freedom guaranteed to citizens by the federal structure is a liberty both distinct from and every bit as important as those freedoms guaranteed by the Bill of Rights." United States v. Lara, 541 U.S. 193, 214 (2004) (Kennedy, J., concurring).
¶ 100. By comparison with Justice Kennedy's comments, I conclude that the Wisconsin structure for appellate review is an important substantive right, as set out in the Wisconsin Constitution. See art. VII, §§ 3 *669and 5. The right of appellate review assures that litigants' rights are thoroughly protected by Wisconsin courts. See Helgeland, 307 Wis. 2d 1, ¶ 13. If Kroner's lawsuit were transferred to tribal court, he would lose the right of Wisconsin appellate review of the tribal court decision on the merits of his claim, and therefore, he would be denied a significant substantive right afforded by state law that he held when he filed his lawsuit.
¶ 101. Accordingly, the transfer of Kroner's claims to tribal court would impair his vested substantive right of access to Wisconsin courts, guaranteed by Article I, Section 9 of the Wisconsin Constitution and the general statutory provisions of Wis. Stat. ch. 801. See New York Life, 192 Wis. at 412. Such a transfer also would preclude direct appellate review by federal courts, Hicks, 533 U.S. at 385, and all review by Wisconsin courts. As Justice Kennedy explained, the right of access to the appellate process is an important freedom, commensurate with those rights set out in the Bill of Rights. Lara, 541 U.S. at 214.
¶ 102. Accordingly, Wis. Stat. § 801.54 cannot be applied retrospectively to transfer jurisdiction of Kroner's lawsuit to Oneida Tribal Court because doing so would deprive Kroner of substantive rights that were vested at the time he filed his suit in Brown County Circuit Court, nearly five months before § 801.54 became effective and approximately two years before Seven Generations moved to transfer the case to tribal court.
C. Rule-Making
¶ 103. Wisconsin Stat. § 801.54 was promulgated by this court's rule-making process. S. Ct. Order 07-11, 2008 WI114, 307 Wis. 2d xvii (issued July 31, 2008, eff. Jan. 1, 2009) (promulgating Wis. Stat. § 801.54). The rule-making process that we employed is based on a *670legislative delegation to the Wisconsin Supreme Court under Wis. Stat. § 751.12(1). Section 751.12(1) provides in relevant part:
The state supreme court shall, by rules promulgated by it from time to time, regulate pleading, practice, and procedure injudicial proceedings in all courts, for the purposes of simplifying the same and of promoting the speedy determination of litigation upon its merits. The rules shall not abridge, enlarge, or modify the substantive rights of any litigant.
¶ 104. As Wis. Stat. § 751.12(1) explicitly provides, rules promulgated pursuant to § 751.12(1) "shall not abridge, enlarge, or modify the substantive rights of any litigant." There are good reasons why the legislature specifically limited the court's rule-making authority to procedural rules and prohibited substantive rule-making under § 751.12(1). One reason is the separate constitutional functions that the legislature and the courts generally provide in Wisconsin's tripartite system of government.
¶ 105. Although the concept of separation of powers is not explicitly stated in the Wisconsin Constitution, the concept is evident in the constitution's structure, as well as the specific provisions generally vesting legislative and judicial powers in separate branches of Wisconsin's government. See State v. Holmes, 106 Wis. 2d 31, 42, 315 N.W.2d 703 (1982). As a general rule, the legislative power of the State is vested in the senate and the assembly, Wis. Const, art IV § 1, while the judicial power is vested in the courts, Wis. Const, art. VII, § 2. This separation of powers grants the courts of this state, and ultimately this court, the constitutional responsibility of interpreting the laws and, most fundamentally, of determining whether the laws pass consti*671tutional muster.9 See id.; City of Milwaukee v. Wroten, 160 Wis. 2d 207, 217, 466 N.W.2d 861 (1991) (recognizing that "questions of constitutionality, like other questions of law, cannot finally be laid to rest until decided by final appellate adjudication").
¶ 106. A very practical problem also may be presented by the "little guy" who has chosen to bring a civil claim in a Wisconsin circuit court, which claim may be subject to a transfer of jurisdiction to tribal court.10 Whenever a litigant may be subject to transfer to tribal court, the circuit court must make a threshold determination as to whether a transfer would abridge, enlarge or modify the litigant's substantive rights.
¶ 107. Certainly, all seven members of this court should agree that a circuit court must first analyze whether a transfer under Wis. Stat. § 801.54 would abridge, enlarge or modify a substantive right of a litigant. Indeed, in a comment to § 801.54, which "may be consulted for guidance in interpreting and applying the statute," S. Ct. Order 07-11, 307 Wis. 2d at xxii, this court directs that a circuit court, prior to exercising its discretion to transfer, "shall give particular weight to the constitutional rights of the litigants and their rights to assert all available claims and defenses," id. at xxiii. *672If a litigant's substantive rights would be abridged, enlarged or modified by the application of § 801.54, then a transfer cannot occur absent a proper waiver of those rights on the record. Otherwise, § 801.54 will serve as an unconstitutional mandate, by which a circuit court could require a litigant to submit to the jurisdiction of tribal court without first apprising the litigant of the substantive rights he or she is giving up and without first obtaining the litigant's waiver of those rights. Surely that was not the intention of this court when it promulgated § 801.54. We all agree with the fundamental tenet that a litigant is vested with constitutional rights that he or she cannot be forced to relinquish.11
¶ 108. When litigation is conducted in Wisconsin courts, this court expects judges to take great care in assuring that the constitutional and statutory rights of the litigants are protected. Today I reaffirm both constitutional and statutory protections for Wisconsin litigants, and I counsel circuit courts affirmatively to ensure that those protections are not abridged, enlarged or modified by a transfer under Wis. Stat. § 801.54.
III. CONCLUSION
¶ 109. I conclude that the transfer to Oneida Tribal Court was not lawful because: (1) Wis. Stat. §801.54 was retrospectively applied in violation of *673Kroner's vested substantive, constitutional rights, including, but not limited to, his right of access to Wisconsin courts that is granted in Article I, Section 9 of the Wisconsin Constitution; and (2) the supreme court's promulgation of § 801.54, pursuant to the legislative delegation of Wis. Stat. § 751.12(1), required the circuit court to make a threshold determination that the application of § 801.54 would not abridge, enlarge or modify the substantive rights of litigants. Because our rule was not explicit on this point, the circuit court did not have reason to believe it must undertake this threshold determination; therefore, it was not accomplished. Accordingly, given the additional opinions filed in this case today, the court of appeals is reversed, Oneida Seven Generations' motion to transfer to tribal court is denied, and the cause is remanded to the circuit court to proceed on the merits of the pending lawsuit.
¶ 110. I am authorized to state that Justices ANNETTE KINGSLAND ZIEGLER and MICHAEL J. GABLEMAN join this concurrence.

 Although our rationales differ, four justices — Justices Prosser, Roggensack, Ziegler, and Gableman — do not, upon remand, permit transfer of this case to the Oneida Tribal Court, but require the circuit court to proceed on the merits of the pending lawsuit.


 The effective date of Wis. Stat. § 801.54 has been inconsistently stated as July 31, 2008, 307 Wis. 2d xvii, and January 1, 2009, 307 Wis. 2d xxi. Given the date of the court's order, the January 1, 2009, date is correct.


 All further references to Wis. Stat. § 767.32(lm) are to the 1989-90 version unless otherwise noted.


 Article I, Section 9 of the Wisconsin Constitution provides: "Every person is entitled to a certain remedy in the laws for all injuries, or wrongs which he may receive in his person, property, or character; he ought to obtain justice freely, and without being obliged to purchase it, completely and without denial, promptly and without delay, conformably to the laws."


 The record is not completely clear on whether the issue of a jury trial was determined before the circuit court ordered transfer. However, if Kroner sought a jury trial after transfer to the Oneida Tribal Court, that mode of trial would be unavailable.


 See Tribal Courts and the Administration of Justice in Indian Country: Hearing on S. 576 Before the S. Comm, on Indian Affairs, 110th Cong. 7 (2008) (statement of Roman J. Duran, Vice President, National American Indian Court Judges Association).


 The Indian Child Welfare Act (ICWA) is federal legislation addressing the adoption and custody of Indian children. It sets out criteria for tribal intervention and for the transfer of state adoption and custody actions to tribal courts. See In the Matter of the Adoption of B.G.J., 111 P.3d 651, 656 (Ka. 2005); 25 U.S.C. § 1903.


 See also Wis. Stat. § 806.245 (according judgments of Indian tribal courts in Wisconsin full faith and credit).


 Just as the United States Supreme Court is the final arbiter of what passes muster under the United States Constitution, see Fulton Foundation v. Department of Taxation, 13 Wis. 2d 1, 14d, 109 N.W.2d 285 (1961), the Wisconsin Supreme Court is the final arbiter of what passes muster under the Wisconsin Constitution, see State v. Jerrell C.J., 2005 WI 105, ¶ 172, 283 Wis. 2d 145, 699 N.W.2d 110 (Roggensack, J., concurring in part, dissenting in part).


 Most litigants would have no reason to have had notice or knowledge of the rule-making process by which Wis. Stat. § 801.54 was promulgated.


 1 do not mean to imply that transfers to tribal court should never be permitted. Certainly, consensual transfers, as well as transfers under ICWA, to tribal courts have occurred numerous times to the satisfaction of all the litigants. There is no question that tribal courts have much to offer. See Brown Cnty. v. Marcella G., 2001 WI App 194, ¶ 2, 247 Wis. 2d 158, 634 N.W.2d 140. My primary concern is that litigants who have chosen to avail themselves of Wisconsin courts should not be deprived of their substantive rights.